                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

           v.                                     Case No. 18-00134-01/17-CR-W-GAF

 RENE LUGO-BARCENAS, et. al,

                               Defendants.

        GOVERNMENT’S SUPPLEMENTAL NOTICE OF EXPERT WITNESSES

        Comes now the United States of America, by and through its undersigned attorney, and

respectfully notifies the Court and defense counsel of its intent to call the following expert

witnesses at trial.

                                    EXPERT TESTIMONY

        The Government may call the following persons as experts to testify in the subject areas

indicated. The Government will provide a copy of the witnesses’ curriculum vitae to defense

counsel.

        1.      Douglas Dorley, Special Agent
                Drug Enforcement Administration (DEA), Special Agent

                Subject area: Special Agent (SA) Douglas Dorley will testify regarding drug
                              trafficking methods used by drug traffickers. More specifically, he
                              will testify as to how methamphetamine is transported, packaged,
                              and sold; trafficking amounts versus user amounts of
                              methamphetamine, including amounts typically sold; and the dollar
                              value of methamphetamine. The government will provide SA
                              Dorley’s curriculum vitae, which details his qualifications as an
                              expert witness in the area of drug trafficking, to counsel for the
                              defense to supplement this Notice. SA Dorley has been a Special
                              Agent with the DEA in the Kansas City office since 2006, and has a
                              wealth of experience, education, and training related to drug
                              trafficking.




           Case 4:18-cr-00134-GAF Document 325 Filed 01/19/21 Page 1 of 4
2.   Shana Hawkins
     Kansas City, Missouri Police Department Crime Laboratory (KCPDCL), Forensic
     Specialist IV

     Subject Area: Ms. Hawkins area of expertise is in the area of DNA analysis. She
                   will testify consistent with KCPDCL lab reports provided to the
                   defense as part of the discovery process. Ms. Hawkins will testify
                   regarding her analysis of DNA samples provided to the KCPDCL
                   that correspond to defendant Michael Runions. Ms. Hawkins will
                   discuss the results of her testing and analysis. The government will
                   provide Ms. Hawkins’ curriculum vitae to counsel for the defense to
                   supplement this Notice. Ms. Hawkins has been employed at the
                   KCPDCL since 2006, and specifically in the area of DNA analysis
                   since 2013. She has received extensive education and real world
                   experience in the area of DNA analysis. Ms. Hawkins has testified
                   as an expert in DNA analysis in both State and Federal courts.

3.   Sally Ho, Ph.D.
     Drug Enforcement Administration (DEA), Forensic Chemist

     Subject Area: Ms. Ho’s area of expertise is forensic chemistry. She will testify
                   consistent with DEA lab reports provided to the defense as part of
                   the discovery process. Ms. Ho will testify regarding her forensic
                   analysis of controlled substances recovered as part of this
                   investigation, including recovered methamphetamine. Ms. Ho will
                   discuss the results of her testing and analysis. The government will
                   provide Ms. Ho’s curriculum vitae to counsel for the defense to
                   supplement this Notice. Ms. Ho has been a Forensic Chemist since
                   2015, has been qualified in an expert witness in other jurisdictions,
                   regularly presents regarding her area of expertise, and has published
                   numerous articles in her area of expertise.

4.   Robert J. Smith, II
     Kansas City, Missouri Police Department Crime Laboratory (KCPDCL), Forensic
     Specialist II

     Subject Area: Mr. Smith’s area of expertise is in firearms, and more specifically,
                   as a firearms technician within the KCPDCL. He will testify
                   consistent with KCPDCL lab reports provided to the defense as part
                   of the discovery process. Mr. Smith will testify regarding his
                   analysis of a firearm recovered during the search of defendant
                   Runions’ home. Mr. Smith will discuss the results of his analysis,
                   including the functionality of the firearm in question. The
                   government will provide Mr. Smith’s curriculum vitae to counsel
                   for the defense to supplement this Notice. Mr. Smith has worked as
                   a firearms technician and forensic specialist for the KCPDCL since



                              2
 Case 4:18-cr-00134-GAF Document 325 Filed 01/19/21 Page 2 of 4
                    2004 and has testified in State Courts in Kansas and Missouri, as
                    well as Federal Court. Mr. Smith undergoes continuing education
                    with regard to firearms, and has extensive experience in the area of
                    firearms examinations.

5.   Lucretia Weber
     Kansas City, Missouri Police Department Crime Laboratory (KCPDCL), Forensic
     Specialist IV

     Subject area: Ms. Weber’s area of expertise is forensic chemistry. She will testify
                   consistent with KCPDCL crime lab reports provided to the defense
                   as part of the discovery process. Ms. Weber will testify regarding
                   her forensic analysis of controlled substances recovered as part of
                   this investigation, including recovered methamphetamine. Ms.
                   Weber will discuss the results of her testing and analysis. The
                   government will provide Ms. Weber’s curriculum vitae to counsel
                   for the defense to supplement this Notice. Ms. Weber has been a
                   forensic chemist since 1997 for either the DEA or the KCPDCL, In
                   addition to her extensive work in the field of forensic chemistry, Ms.
                   Weber undergoes continuing education in her field of expertise and
                   has testified in multiple Federal Court districts across the country,
                   as well as multiple State courts.

6.   Stephen T. White, Special Agent
     Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), Special Agent

     Subject area: Special Agent White’s area of expertise is firearms’ classification
     and the interstate nexus of firearms. He will testify that the firearm recovered in
     this case was not manufactured in the State of Missouri and had traveled in
     interstate commerce.


                                           Respectfully submitted,

                                           Timothy A. Garrison
                                           United States Attorney

                                   By      /s/ Patrick C. Edwards

                                           Patrick C. Edwards
                                           Assistant United States Attorney

                                           Charles Evans Whittaker Courthouse
                                           400 East Ninth Street, Room 5510
                                           Kansas City, Missouri 64106
                                           Telephone: (816) 426-3122



                              3
 Case 4:18-cr-00134-GAF Document 325 Filed 01/19/21 Page 3 of 4
                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was delivered on
January 19, 2021, to the Electronic Filing System (CM/ECF) of the United States District Court
for the Western District of Missouri for electronic delivery to all counsel of record.


                                                  /s/ Patrick C. Edwards
                                                  Patrick C. Edwards
                                                  Assistant United States Attorney




                                     4
        Case 4:18-cr-00134-GAF Document 325 Filed 01/19/21 Page 4 of 4
